In an action, inter alia, to recover damages for defamation and intentional infliction of emotional distress, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated December 21, 1993, as granted the branches of the defendants’ cross motion which were for leave to amend their answer to include the affirmative defense of a qualified privilege and for summary judgment dismissing the plaintiffs’ causes of action alleging defamation and intentional infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the branch of the defendants’ cross motion which was for leave to amend their answer, as the amendment was neither insufficient nor improper, and did not result in surprise or prejudice to the plaintiffs (see, Edenwald Contr. Co. v City of New York, 60 NY2d 957). The cause of action alleging defamation was then properly dismissed, as the statements at issue are protected by a qualified privilege, and the plaintiffs failed to demonstrate that the defendants acted with malice (see, Misek-Falkoff v Keller, 153 AD2d 841).
The court also properly concluded that the plaintiffs’ complaint failed to state a cause of action to recover damages for intentional infliction of emotional distress (see, Ruggiero v Contemporary Shells, 160 AD2d 986). Thompson, J. P., Altman, Hart and Florio, JJ., concur.